Quarterly Report Period Ending November 30, 2010 Item 1 Exact name of the issuer and the address of its principal executive offices. 1 Item 2 Shares outstanding. 1 Item 3 Interim financial statements. 2 Consolidated Balance Sheets 3 Consolidated Statements Of Operations 4 Consolidated Statements Of Cash Flow 5 Consolidated Statements Of Equity 6 Notes to Consolidated Financial Statements 7 Item 4 Management’s discussion and analysis or plan of operation. 10 Item 5 Legal proceedings. 11 Item 6 Defaults upon senior securities. 11 Item 7 Other information. 11 Item 8 Exhibits. 11 Item 9 Certifications. 11 Item 1 Exact name of the issuer and the address of its principal executive offices. Aztec Oil & Gas, Inc. One Riverway, Ste 1580 Houston, TX 77056 Item 2 Shares outstanding. Period end date; Number of shares authorized Number of shares outstanding* Common Stock November 30, 2010 Series A Preferred November 30, 2010 *All outstanding shares are freely tradable. 1 SCHMUCK, SMITH, TEES & COMPANY A PROFESSIONAL CORPORATION CERTIFIED PUBLIC ACCOUNTANTS 3, SUITE 200 HOUSTON, TEXAS77007-5945 (713) 880-4900 FAX (713) 880-4910 To the Board of Directors Aztec Oil & Gas Corporation, Inc. Houston, Texas We have compiled the accompanying consolidated balance sheet of Aztec Oil & Gas, Inc. (“the Company”) as of November 30, 2010, and the related consolidated statements of operations, equity and cash flow for the then ended, in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. A compilation is limited to presenting in the form of financial statements information that is the representation of management.We have not audited or reviewed the accompanying financial statements and, accordingly, do not express an opinion or any other form of assurance on them. Management has elected to omit some of the disclosures required by generally accepted principles.If the omitted disclosures were included in the financial statements, they might influence the user’s conclusions about the Company’s financial position, results of operations, and cash flows.Accordingly these financial statements are not designed for those who are not informed about such matters. The August 31, 2010 financial statements of Aztec Oil & Gas, Inc. were auditedby other accountants whose reports stated that they were not aware of any material modifications that should be made to those statements in order for them to be in conformity with general accepted accounting principles. We are not independent with respect to Aztec Oil & Gas, Inc. SCHMUCK, SMITH, TEES & CO., P.C. January 21, 2011 2 AZTECOIL&GAS,INC. CONSOLIDATED BALANCESHEETS (Unaudited) November 30, August 31, ASSETS Current assets: Cash $ $ Accounts receivable Accounts receivable - related party Prepaid expenses and other current assets Total current assets Non-current assets: Restricted funds - Oil and natural gas properties, successful efforts method of accounting, net of accumulated depletion of $4,356,527 and $4,167,146, respectively Property and equipment, net of accumulated depreciation of $8,043 and $6,975, respectively Advances for oil and gas costs – related party TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities – related party Salary payable Notes payable and line of credit Interest payable – related parties Common stock payable Asset retirement obligations Total current liabilities Long-Term Liabilities Asset retirement obligations Notes payable to related parties Total long-term liabilities Total liabilities Equity Preferred stock, Series A, $.001 par value, 100,000 shares authorized, issued and outstanding respectively Common stock, $.001 par value, 100,000,000 shares authorized, 36,653,144 and 36,511,608 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Aztec Oil & Gas, Inc. deficit ) ) Non-controlling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See accountant’s report 3 AZTEC OIL & GAS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended November 30, 2010 November 30, 2009 Oilandnatural gassales $ $ Generalandadministrative Lease operating expenses Depreciation, depletion, amortization and accretion Totaloperating expenses Interest expense ) ) Total other expense ) ) Net loss ) ) Non-controlling interest Net loss attributable to Aztec Oil & Gas, Inc. $ ) $ ) Basic and diluted loss per share ) ) Weighted average shares outstanding – basic and diluted See accountant’s report. 4 AZTEC OIL & GAS, INC. CONSOLIDATED STATEMENTSOFCASHFLOWS (Unaudited) For the Three Months Ended November 30, 2010 November 30, 2009 Cash flows used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Depreciation, depletion, amortization and accretion Changes in: Accounts receivable ) Accounts receivable - related party - Prepaid expenses ) ) Accounts payable and accrued liabilities Accounts payable and accrued liabilities – related party Interest payable – related party - Salary payable ) Common stock payable - Net cash used in operating activities ) ) Cash flows used in investing activities: Acquisition of oil and gas properties ) ) Advances for oil and gas costs – related party ) Change in restricted cash ) Net cash used in investing activities ) ) Cash flows provided by financing activities: Proceeds from limited partners, net Distributions to limited partners ) ) Proceeds from notes payable and line of credit Payments on notes payable ) ) Payments on notes payable - related party ) - Net cash provided by financing activities Net Increase (Decrease) in Cash ) Cash at Beginning of Year Cash at End of Year $ $ Supplemental Cash Flow Information: Cash paid during the year for: Interest $ $ Income taxes $
